Leaming, Vice-Ordinary.
The decree of the orphans court will be affirmed, for the reasons' stated in the opinion filed by Judge Logue.
In reading the testimony one feature, not specifically referred to by the learned judge, has impressed me. Should all the facts and opinions which have been testified to by the witnesses of appellant be accepted as reasonably accurate, it is yet obvious that not later than March, 1916, testatrix had become entirely normal. It is impossible to determine otherwise without improperly disregarding the testimony of the several disinterested witnesses touching her condition subsequent to that date. Indeed, it is the testimony of these disinterested witnesses which is entitled to superior credence, and their testimony is the only testimony which embraces the *227time when the will was executed. It is also worthy of note that while appellant’s witnesses describe testatrix as having lost interest in all things, including her interest in readirtg, during the period touching which they testify, the disinterested witnesses already referred to touching the later period which embraces the date of the will, all testify that testatrix was an habitual reader with a normal interest in general affairs.
I am also impressed that appellant’s witnesses may be mistaken in their claim that testatrix remained with William Hankins until the day before Christmas, 1915, and was in Millville in March, 1916. I think it more probable that testatrix opened her rooming-house in Philadelphia in 1915, and conducted it until cold weather and then opened her new rooming-house at 262 South Eleventh street, and conducted it until after the will was executed in April, 1916. It was there that Dr.- Conwell visited her shortly before the will was executed.
The health of testatrix appears to have continued to be good during 1916 and 1917. At Christmas time, 1917, she was a clerk in a drug store. By June, 1918, when the codicil was executed, she had undoubtedly become more feeble; but I am convinced the evidence does not justify the conclusion that she did not at that time enjoy testamentary capacity.